Citation Nr: 0006359	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-10 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange (AO).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In October 1999, the Board remanded this matter to the RO for 
further development.  The Board is satisfied that the RO has 
complied with the Remand directives.  



FINDING OF FACT

The claim for service connection for peripheral neuropathy 
due to exposure to AO is not plausible.  


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy is 
not well grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain presumptive diseases including acute and subacute 
peripheral neuropathy associated with exposure to certain 
herbicide agents may be service connected if manifested to a 
degree of 10 percent within a year after the last date in 
which the veteran was exposed to a herbicide during service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months after exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309(e), Note 2.  

The veteran contends, in essence, that he is entitled to 
service connection for peripheral neuropathy due to exposure 
to AO while serving in Vietnam.  While the record establishes 
that the veteran served in Vietnam, service medical records 
are negative for complaints, findings, or diagnoses 
pertaining to peripheral neuropathy.  

Post service medical records include VA and post service 
medical records dated from 1970 to 1997.  These records do 
not provide a clear diagnosis for peripheral neuropathy.  In 
June 1984, the veteran underwent a VA AO examination and a 
general examination in May 1985.  The Board notes that these 
examinations were negative for findings or diagnoses 
regarding peripheral neuropathy.  When examined by VA in 
October 1997, the veteran complained of shaking and 
paresthesia over the face.  At the conclusion of the 
examination, the examiner assessed that the veteran had 
postural tremor and that the tremor was similar to benign 
essential tremor that the examiner indicated could be seen in 
the setting of peripheral nerve injuries.  

The Board does not dispute the fact that the veteran may have 
been exposed to AO in that he served in Vietnam.  However, 
the medical evidence does not establish a diagnosis of acute 
or subacute peripheral neuropathy.  Therefore, the veteran's 
claimed disability is not subject to presumptive service 
connection on an Agent Orange basis under 38 U.S.C.A. § 1116 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.309(e) (1999).  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
the record contains no medical or scientific evidence 
suggesting that the claimed disability was caused by AO 
exposure.  In sum, the only evidence supportive of the 
alleged causal relationship between AO exposure and the 
veteran's claimed disability is the theory advanced by the 
veteran himself.  As a lay person, the veteran is not 
competent to provide an opinion linking his claimed 
disability to AO exposure.  See Grottveit, at 92-93; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In light of 
these circumstances, the Board must conclude that the 
veteran's claim is not well grounded.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).




ORDER

Service connection for peripheral neuropathy due to exposure 
to AO is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

